CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment No. 37 to the Registration Statement on Form N-1A (File Nos. 002-89287 and 811-03967) of our report dated November 25, 2009 relating to the September 30, 2009 financial statements and financial highlights of First Investors Cash Management Fund, First Investors Government Fund, First Investors Investment Grade Fund and First Investors Fund For Income, each a series of First Investors Income Funds, which are included in said Registration Statement. TAIT, WELLER & BAKER
